 



Exhibit 10.3
SUPPLEMENTAL AGREEMENT NO. 6
This Supplemental Agreement No. 6 dated as of September 14, 2006 is entered into
by and between MICHAEL BAKER CORPORATION, a Pennsylvania corporation
(hereinafter referred to as the “Corporation”) and RICHARD L. SHAW, an
individual (hereinafter referred to as the “Executive”).
WITNESSETH:
     WHEREAS, the Corporation and the Executive entered into an Employment
Agreement dated April 12, 1988 and subsequently amended the Employment Agreement
by Supplemental Agreement No. 1 dated March 17, 1992, Supplemental Agreement
No. 2 dated October 1, 1994, Supplemental Agreement No. 3 dated June 1, 1995,
Supplemental Agreement No. 4 dated March 1, 1998, and Supplemental Agreement
No. 5, dated September 7, 1999 (hereinafter collectively the “Agreement”); and
     WHEREAS, pursuant to the Agreement, the Corporation has retained the
Executive as a consultant after the Executive’s retirement; and
     WHEREAS, upon the Corporation’s Chief Executive Officer leaving his
employment with the Corporation and at the request of the Corporation’s Board of
Directors, the Executive has re-assumed the full-time position as Chief
Executive Officer of the Corporation effective September 14, 2006 and has agreed
to serve in such capacity until a successor is appointed; and
     WHEREAS, the Corporation and the Executive now desire to further amend and
supplement the Agreement in recognition of these recent changes in the
Executive’s status;
     NOW THEREFORE, in consideration of the mutual premises contained herein and
other good and valuable consideration, and intending to be legally bound hereby,
THE PARTIES AGREE AS FOLLOWS:

  1.   Effective September 14, 2006, Executive shall re-assume the full-time
position as Chief Executive Officer of the Corporation with such duties and
responsibilities as described in Section 2 of the Agreement, and shall be
compensated for his services at an annual rate of $430,497.60 or such higher
rate as the Board of Directors of the Corporation may from time to time
determine, payable in approximately equal bi-weekly installments.     2.  
During his service as Chief Executive Officer of the Corporation, Executive
shall be entitled to participate in all plans, programs and receive all benefits
which the Corporation may have in effect for its executive employees.     3.  
Commencing October 1, 2006 and during the period the Executive serves as Chief
Executive Officer of the Corporation, payments and benefits otherwise available
to Executive during the Consulting Term under Section 5 of the Agreement shall
be suspended, provided that the Corporation shall continue to cover the cost of
the “65 Special” health insurance and coverage for the Executive and his spouse
without interruption. The Consulting Term shall continue to run during this
period, and upon conclusion of Executive’s service as Chief Executive



--------------------------------------------------------------------------------



 



      Officer prior to expiration of the Consulting Term, Executive shall revert
to consultant status and the payments and benefits available under Section 5
shall recommence for the balance of the Consulting Term.     4.   All other
terms and conditions of the Agreement shall remain in full force and effect and
are hereby ratified by both parties, and the Agreement is hereby incorporated by
reference as if fully stated herein.

IN WITNESS WHEREOF, the parties have executed this Supplemental Agreement No. 6
as of the day and year first above written.

                MICHAEL BAKER CORPORATION ATTEST:   (The “Corporation”)
 
       
 
       
/s/ Marcia S. Wolk
  By:   /s/ H. James McKnight
 
       
Marcia S. Wolk
Assistant Secretary
      H. James McKnight
Executive Vice President, General Counsel
& Corporate Secretary
 
       
 
       
 
        WITNESS:   RICHARD L. SHAW
(The “Executive”)
 
       
 
        /s/ Silvana Travanti    /s/ Richard L. Shaw      